Exhibit 10.17

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

by

and

between

RAILROAD STREET LAND HOLDINGS, LLC,

a Delaware limited liability company

“Seller”

and

ZUMIEZ INC.,

a Washington corporation

“Purchaser”

Dated as of

February 18, 2010



--------------------------------------------------------------------------------

1.

  

IDENTIFICATION OF PARTIES

   1

2.

  

DESCRIPTION OF THE PROPERTY

   1

3.

  

THE PURCHASE PRICE

   2

4.

  

TITLE

   2

5.

  

DUE DILIGENCE INSPECTIONS

   4

6.

  

REPRESENTATIONS AND WARRANTIES OF SELLER

   6

7.

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

   8

8.

  

CONDITIONS PRECEDENT TO CLOSING

   10

9.

  

COVENANTS OF SELLER AND PURCHASER

   12

10.

  

SELLER’S CLOSING DELIVERIES

   14

11.

  

PURCHASER’S CLOSING DELIVERIES

   15

12.

  

PRORATIONS AND ADJUSTMENTS

   15

13.

  

CLOSING

   17

14.

  

CLOSING COSTS

   17

15.

  

RISK OF LOSS

   17

16.

  

DEFAULT

   19

17.

  

BROKER’S COMMISSION

   20

18.

  

ESCROW

   21

19.

  

MISCELLANEOUS

   22

EXHIBIT A-1 LEGAL DESCRIPTION OF THE LAND

   32

EXHIBIT B SERVICE CONTRACTS

   33

EXHIBIT C DUE DILIGENCE MATERIALS

   34

EXHIBIT D FORM OF DEED

   36

EXHIBIT E FORM OF BILL OF SALE

   40

EXHIBIT F CERTIFICATE OF NONFOREIGN STATUS

   45

EXHIBIT G FORM OF GENERAL ASSIGNMENT AGREEMENT

   48

EXHIBIT H FORM OF WORK LETTER

   54

EXHIBIT I FORM OF ESCROW HOLDBACK AGREEMENT

   55

EXHIBIT J REPAIR ITEMS

   56



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

1. IDENTIFICATION OF PARTIES.

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is entered into as of February 18, 2010, by and between RAILROAD
STREET LAND HOLDINGS, LLC, a Delaware limited liability company (“Seller”), and
ZUMIEZ INC., a Washington corporation (“Purchaser”).

2. DESCRIPTION OF THE PROPERTY.

In consideration of the mutual undertakings of the parties set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller hereby agrees to sell and convey to Purchaser
and Purchaser hereby agrees to purchase from Seller all of Seller’s right, title
and interest including all rents, issues and profits in and to the following:

(a) That certain real property located at 1346 Railroad Street in the City of
Corona, County of Riverside, State of California, as more particularly described
on Exhibit A-1, attached hereto (the “Land”), together with one (1) industrial
building of approximately 168,450 square feet inclusive of an approximately
9,296 square feet of two (2) story office space (“Building”), as more
particularly depicted on Exhibit A-2, attached hereto and all other improvements
located thereon (collectively, the “Improvements”) being part of the Land;

(b) All rights, privileges, easements and appurtenances to the Land and the
Improvements, if any, including, without limitation, all of Seller’s right,
title and interest, if any, in and to all easements; any interest in any public
streets, roads or rights-of-way adjacent to or abutting the Land; all of
Seller’s right, title and interest, if any, in and to any and all oil, natural
gas, other hydrocarbon substances, or other minerals underlying the Land; and
any and all other reversions, remainders and appurtenances pertaining to or
benefiting the Land and other appurtenances used or connected with the
beneficial use or enjoyment of the Land, the Building and the Improvements (the
Land, the Building, and the Improvements and all such easements and
appurtenances are sometimes collectively hereinafter referred to as the “Real
Property”);

(c) All personal property and fixtures (if any) owned by Seller and located on
or upon the Building, the Land and Improvements (the “Personal Property”); and

(d) A non-exclusive license to use any trademarks and trade names used in
connection with the Real Property, but only to the extent that the same are not
trademarks or trade names of Seller or any of Seller’s affiliated companies
(collectively, the “Trade Name”), together with Seller’s interest in and to any
service contracts (collectively, the “Service Contracts”) as set forth on
Exhibit B attached hereto, guarantees, licenses, entitlements, approvals,
certificates, permits and warranties relating to the Property (as hereinafter
defined), to the extent assignable (collectively, the “Intangible Property”).
Use of the Trade Name, West Corona Corporate Center, shall be subject at all
times

 

1



--------------------------------------------------------------------------------

during the period of ownership or control of the Property by Seller to the
rights of an affiliate of Seller, Panattoni Development Company, Inc.
(“Panattoni”), to use the name of the project, West Corona Corporate Center, for
promoting the development of the Project by Panattoni.

(e) The Real Property, the Personal Property and the Intangible Property are
collectively hereinafter referred to as the “Property”.

3. THE PURCHASE PRICE.

The purchase price for the Property is Eleven Million Seven Hundred Ninety
Thousand and 00/100 Dollars ($11,790,000.00) (the “Purchase Price”), and shall
be paid to Seller by Purchaser as follows:

(a) Purchaser shall fund a deposit for the purchase of the Property by
depositing the amount of Four Hundred Thousand and 00/100 Dollars ($400,000.00)
with Fidelity National Title Insurance Company, 1300 Dove Street, Suite 310,
Newport Beach, California, 92660, Attn: Ms. Natalie Priestley, Telephone:
(949) 622-4911, Facsimile: (949) 477-6935, e-mail: natalie.priestley@fnf.com
(“Title Company”) as an earnest money deposit (the “Deposit”) within one
(1) business day of the Effective Date (as hereinafter defined). The Deposit
shall be held in an interest bearing account for the benefit of Seller and
Purchaser. The Deposit, plus interest, shall be applicable to the Purchase Price
at Closing. The Title Company shall hold and disburse the Deposit in accordance
with the provisions of this Agreement. If Purchaser fails to deliver the Deposit
to the Title Company within the time period provided in this Section 3(a), then
Seller shall have the option to terminate this Agreement by sending written
notice to Purchaser within ten (10) days after the due date thereof. Provided no
proper termination has occurred pursuant to the terms of this Agreement, upon
expiration of the Due Diligence Period, subject to the terms of this Agreement,
the Deposit, plus interest, shall be non-refundable to Purchaser and shall be
applicable to the Purchase Price. In the event escrow fails to close other than
as a result of Purchaser’s default the Deposit shall be refundable to Purchaser
subject to the terms of Section 16(a) below.

(b) The balance of the Purchase Price over and above the amounts paid by or
credited to Purchaser pursuant to Section 3(a) shall be paid to Seller by wire
transfer of immediately available funds at the Closing (as that term is defined
in Section 13 below), net of all prorations as provided herein.

(c) The cost of the Additional Improvements A as defined in Section 9(g) below
is included in the Purchase Price. The cost of the Additional Improvements B as
defined in Section 9(g) below is not a part of the Purchase Price and shall be
deposited by Purchaser in Escrow at Closing subject to the terms of the Escrow
Holdback Agreement as defined in Section 8(c) below.

4. TITLE AND SURVEY.

(a) As of the Effective Date, at Seller’s expense, Seller shall deliver to
Purchaser an owner’s CLTA title insurance commitment for the Land and
Improvements,

 

2



--------------------------------------------------------------------------------

issued by the Title Company (the “Title Report”) together with copies of all
documents relating to the title exceptions referred to in such Title Report. If
Purchaser so elects, at Purchaser’s sole cost and expense the Title Company
shall issue an ALTA extended coverage Title Report.

(b) Prior to 12:00 p.m. on Thursday, February 18, 2010, Seller, at Seller’s
expense, shall deliver to Purchaser an ALTA “as-built” land title survey of the
Property, prepared in accordance with the 2005 Minimum Standard Detail
Requirements (the “Survey”).

(c) Purchaser will have the right to examine all title exceptions reflected in
the Survey and the Title Report as initially issued, as well as any subsequent
endorsements to the Title Report adding further title exceptions (“New
Exceptions”). If Purchaser determines that any such title exception is
unsatisfactory to Purchaser, then Purchaser shall give Seller written notice of
Purchaser’s objection thereto, in Purchaser’s sole and absolute discretion on or
before the applicable Title Objection Date (as defined below). Except for title
objections that are timely raised in accordance with the foregoing, Purchaser
shall be deemed to have accepted all title exceptions reflected in the Survey
and the Title Report (and any subsequent endorsements thereto), all of which
shall become part of the Permitted Exceptions defined below.

(d) The “Title Objection Date” shall mean (i) 5:00 p.m. on Thursday,
February 18, 2010 for those title exceptions reflected in the Survey and the
initial issuance of the Title Report, and (ii) for any New Exception added by
subsequent endorsement to the Title Report, the date which is three (3) business
days after the delivery to Purchaser of the applicable endorsement with a copy
of the New Exception (but in no event later than the “Closing Date” hereinafter
established and defined).

(e) If any title objection notice is timely given under Section 4(d) above for
New Exceptions, Seller, at its election but without obligation to do so, shall
have the right, on or before the applicable Title Cure Date (but in no event
later than the Closing Date) defined below, to furnish a cure for the applicable
objection by (i) securing an endorsement to the Title Report for the removal and
deletion of the particular matter thus objected to by Purchaser, or
(ii) securing a Title Report endorsement for affirmative title insurance
protection against the pertinent title matter which is satisfactory to Purchaser
in its sole and absolute discretion (a “Title Cure”). In lieu of actually
furnishing a Title Cure in the first instance, Seller at its election may give
the Purchaser a written Report to furnish the Title Cure, which Report will
become part of Seller’s Closing obligations hereunder. If Seller does not so
furnish the requisite Title Cure, or a written Report therefor, on or before the
applicable Title Cure Date (and in any event not later than the Closing Date),
then Purchaser, as its sole right and remedy, may terminate this Agreement by
giving Seller written notice thereof within three (3) business days after the
applicable Title Cure Date (but in no event later than the Closing Date). If
this Agreement is not thus terminated, Purchaser’s prior title objections which
have not been afforded a Title Cure shall be deemed waived in all respects, and
any title matters which are the subject of an uncured title objection shall then
be deemed accepted by Purchaser and become part of the Permitted Exceptions.
Similarly, to the extent any Title Cure

 

3



--------------------------------------------------------------------------------

does not provide for the removal or deletion of the pertinent title matter, such
matter will also become part of the Permitted Exceptions. The “Title Cure Date”
shall be (i) three (3) business days after Purchaser gives notice of the
pertinent objection, or (ii) any sooner date, if applicable, on which Seller
gives Purchaser notice that Seller elects not to cure the particular objection;
but in either case not later than the Closing Date. Seller will not be in
default hereunder for electing not to furnish any Title Cure, and Purchaser will
have no right to offset against or reduce the Purchase Price, or any other
contract consideration owing from Purchaser hereunder (whether before or after
Closing), based on the effect of any claimed defect in or failure of title.

(f) As used herein, the term “Permitted Exceptions” shall mean and include
(i) those title exceptions reflected in the Title Report (or any endorsements
thereto) and the Survey which are accepted by Purchaser and established as
Permitted Exceptions under Section 4(e) above; (ii) taxes and assessments
(including any installments of special assessments for public improvements) not
yet due and payable as of Closing, together with all other governmental levies
and impositions assumed by Purchaser pursuant to the other provisions of this
Agreement or otherwise arising after Closing; (iii) all title matters reflected
on the Survey; (iv) any mechanic’s liens or other title matters arising by,
through or under the Purchaser; (v) the various Closing documents required
hereunder; and (vi) any other matters specified under the other provisions of
this Agreement as Permitted Exceptions. The Permitted Exceptions will not
include, however, any mortgages, deeds of trust or other outstanding monetary
liens for indebtedness or sums already owing that encumber the Property and
arise by, through or under Seller and any lien for assessments under any
Covenants, Conditions and Restrictions (“CC&Rs”), if any, or other document of
record other than those assessments which are not yet due and payable (“Seller
Liens”).

5. DUE DILIGENCE INSPECTIONS.

(a) As used in this Agreement, the term “Due Diligence Period” means until 5:00
p.m. Pacific Standard Time expiring on Thursday, February 18, 2010. Purchaser
shall have the right, in its sole and absolute discretion, to determine during
the Due Diligence Period if Purchaser elects to terminate this Agreement on or
before the last day of the Due Diligence Period. On or before the last day of
the Due Diligence Period, Purchaser may disapprove and terminate in its entirety
for any reason, by written notice to Seller and Title Company, this Agreement.
Unless Purchaser delivers such disapproval notice to Seller and Title Company on
or before the expiration of the Due Diligence Period, Purchaser shall have
conclusively deemed to have elected to proceed to the Closing. Seller has
delivered to Purchaser the documents, reports, plans and materials set forth on
Exhibit C, attached hereto and incorporated herein (collectively, the “Due
Diligence Materials”). During the Due Diligence Period, and with reasonable
advance notice to Seller, Purchaser, its agents, representatives and consultants
may enter onto the Property during business hours and upon at least eighteen
(18) hours prior written notice to Seller to perform inspections, tests,
studies, investigations and evaluations of the Property and all matters related
to its ownership, value, condition, development, maintenance, use, operation and
enjoyment, including, without limitation, matters related to soils, drainage,
environmental matters, and other aspects of physical

 

4



--------------------------------------------------------------------------------

condition, and the physical and economic viability of the Purchaser’s projected
use and redevelopment on the Property and to conduct tests on the structural,
mechanical and other systems within any Improvements. Seller, at its election
and without obligation to do so (but at Seller’s cost), may have a
representative accompany any such entry by Purchaser or its contractors and
monitor the inspection activities being undertaken. Notwithstanding the
foregoing, Purchaser, its agents, representatives and consultants shall not
conduct invasive testing of the Property such as demolition, drilling or
excavation unless and until Purchaser shall have obtained Seller’s prior written
consent thereto, which consent Seller may give or withhold in Seller’s sole and
absolute discretion. After any such tests and/or inspections, Purchaser shall
promptly restore the Property to substantially the same condition that existed
prior to making such tests and inspections (which obligation shall survive the
Closing or any termination of this Agreement). Prior to Purchaser entering the
Property to conduct the inspections and tests described above, Purchaser shall
obtain and maintain, or shall cause each of its contractors and agents to
maintain (and shall deliver to Seller evidence thereof), at no cost or expense
to Seller, general liability insurance, from an insurer reasonably acceptable to
Seller, in the amount of One Million Dollars ($1,000,000.00) combined single
limit for personal injury and property damage per occurrence. Such policies
shall name Seller as an additional insured party by endorsement and shall
provide coverage against any claim for personal liability or property damage
caused by Purchaser or its agents, representatives or consultants in connection
with such inspections and tests.

(b) Purchaser shall keep the Property free from all liens, and shall indemnify,
defend, and hold harmless Seller from and against all claims, actions, losses,
liabilities, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred, suffered by, or claimed against the Seller
by reason of any damage to the Property or injury to persons caused by Purchaser
and/or its agents, representatives or consultants in exercising its rights under
this Section 5; provided that Purchaser shall not be liable for, and shall have
no repair or restoration responsibilities with respect to Purchaser’s discovery
of any pre-existing conditions at or in connection with the Property. If any
mechanic’s liens encumber the Property as a result of Purchaser’s activities or
investigation, Purchaser shall cause the mechanic’s liens to be removed ten
(10) days after receiving written notice from Seller or cause a release bond (or
equivalent) to be posted in accordance with the provisions of applicable law.
The foregoing provisions shall survive the Closing or any termination of this
Agreement.

(c) The Due Diligence Materials summarized in Exhibit C are made and provided by
Seller to accommodate and facilitate Purchaser’s investigations relating to the
Property, and except as expressly set forth herein, Seller makes no
representations or warranties of any kind with respect to any such materials
which were created or produced by a third-party entity. Notwithstanding anything
contained in Exhibit C to the contrary, Seller represents without warranty to
Purchaser, except as otherwise stated herein, that the Due Diligence Materials
to be delivered by Seller to Purchaser are true and correct copies of such Due
Diligence Materials maintained in Seller’s files, and except as otherwise set
forth in this Agreement, constitute all material documentation, agreements and
other information in the possession of Seller or Seller’s agents related to the
Property and the structural, environmental and operational condition thereof
(exclusive only of

 

5



--------------------------------------------------------------------------------

confidential partnership, tax return, project cost, contract information and
internal memoranda of Seller which is of a proprietary nature and shall not be
delivered to Purchaser). Notwithstanding the foregoing sentence, Seller has
provided Purchaser such Due Diligence Materials subject to the terms of this
Agreement, including this Section 5(c), and Purchaser shall rely upon its own
investigations to determine the veracity of the materials, documentation,
agreements and other information to be provided by Seller in the Due Diligence
Materials, as well as any further documents and further correspondences that
have occurred since the Effective Date of this Agreement.

(d) Prior to Closing, all information derived from Purchaser’s tests, test
results, and other Due Diligence investigation completed by Purchaser shall, to
the extent permissible under existing law, remain confidential and not be
disclosed to any party other than as is necessary to consummate the transaction
contemplated hereby or to exercise Purchaser’s rights hereunder, including
without limitation, Purchaser’s affiliates, clients, agents, advisors,
employees, contractors, lenders, counsel, consultants and prospective
users/tenants/buyers. In the event of a proper termination hereunder by
Purchaser, Seller shall be entitled to receive copies of all tests, test
results, and other reports and information developed by Purchaser during the Due
Diligence Period. Any further distribution of the reports by Seller shall be
conditioned upon Seller’s advising such third party that they are not to rely on
any of the reports. If Purchaser terminates this Agreement within the Due
Diligence Period, Purchaser will return the Due Diligence Materials to Seller
within five (5) days of Purchaser’s delivery of its termination notice to
Seller. Seller’s rights shall survive the termination of this Agreement. Unless
otherwise agreed to in writing by Seller and Purchaser, Purchaser shall bear all
of the costs and expenses with respect to its feasibility studies, including,
but not limited to, all environmental matters and investigations, surveys and
other studies performed by Purchaser in its due diligence of the Property.

6. REPRESENTATIONS AND WARRANTIES OF SELLER.

Seller represents and warrants to Purchaser that the following matters are true
and correct as of the Effective Date and will also be true and correct as of the
Closing:

(a) Seller is validly organized and in good standing in the State of Delaware
and authorized to do business in the State of California.

(b) This Agreement is, and all the documents executed by Seller which are to be
delivered to Purchaser at the Closing will be, duly authorized, executed, and
delivered by Seller. The obligations contained in this Agreement are and will be
legal, valid, and binding obligations of Seller enforceable against Seller in
accordance with their respective terms (except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the right of contracting parties
generally). This Agreement does not, and will not, violate any provisions of any
agreement to which Seller is a party or to which it is subject.

(c) To Seller’s actual knowledge, except as disclosed in writing by Seller to
Purchaser prior to the end of the Due Diligence Period, there are no pending
legal

 

6



--------------------------------------------------------------------------------

proceedings or administrative actions of any kind or character adversely
affecting the Property or Seller’s interest therein including any condemnation
or eminent domain proceedings or any reassessments or special assessments or
penalties or interest with respect to the Property or any other assessments
applicable to the Property (apart from assessments that may be reflected in the
land records).

(d) Except with respect to Environmental Laws (as defined below), which are
covered by Section 6(e) below, and except as otherwise disclosed in writing by
Seller to Purchaser prior to the end of the Due Diligence Period, based on the
actual knowledge of Seller, Seller has received no written notice from any city,
county, state or other government authority of any violation of any statute,
ordinance, regulation, or administrative or judicial order or holding, whether
or not appearing in public records, with respect to the Property, which
violation has not been corrected and based on the actual knowledge of Seller, no
such violations exist.

(e) Except as otherwise disclosed in writing by Seller to Purchaser prior to the
end of the Due Diligence Period, and except as expressly set forth in any
environmental reports delivered to Purchaser under Section 5(c), based on the
actual knowledge of Seller, Seller has received no written notice that (i) the
Property is in violation of any federal, state and local laws, ordinances and
regulations applicable to the Property with respect to hazardous or toxic
substances or industrial hygiene (collectively, “Environmental Laws”), which
violation has not been corrected.

(f) There are no leases, licenses or other occupancy agreements in effect in
which Seller has granted any party rights to possession or use of the Property
or any portion thereof.

(g) Based on the actual knowledge of Seller, there are no Service Contracts or
maintenance agreements with respect to the Property other than those set forth
on Exhibit B, attached hereto.

(h) Seller has not filed or been the subject of any filing of a petition under
the Federal Bankruptcy Law or any federal or state insolvency laws or laws for
composition of indebtedness or for the reorganization of debtors.

(i) The Building is certified Leadership in Energy and Environmental Design
(LEED), U.S. Green Building Council (USGBC), Silver Certification for New
Construction. Seller shall cause the Additional Improvements A and Additional
Improvements B to be constructed consistent with the Building’s LEED, Silver
Certification for New Construction standards.

(j) As used in this Agreement, the phrase “Seller’s actual knowledge” or words
of similar import means the actual (and not constructive or imputed) knowledge,
of Mr. Stephen Batcheller and Mr. Jacob LeBlanc (who are the individuals
employed by an affiliate of Seller, Panattoni Development Company, Inc. with the
primary responsibility for the development and sale of the Property).
Notwithstanding anything herein to the contrary, the individuals listed in this
Section shall have no personal liability

 

7



--------------------------------------------------------------------------------

to Purchaser with respect to any representations or warranties made herein “to
the best of Seller’s knowledge” or “to Seller’s actual knowledge” and Purchaser
has no legal recourse against the individual listed herein.

(k) In the event of any breach of a representation or warranty set forth in this
Agreement occurring prior to Closing or after Closing but prior to the
expiration of the twelve (12) month period set forth below and which is (i) not
otherwise waived by Purchaser, (ii) known to the actual knowledge of Purchaser,
or (ii) not otherwise cured by Seller at no cost or expense to Purchaser within
thirty (30) days of written notice from Purchaser to Seller of such breach, then
Purchaser’s only remedies shall include damages in an amount not to exceed Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00). The express
representations and warranties made in this Agreement shall not merge into any
instrument or conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of such representations and warranties shall be commenced, if at all, on or
before the date which is twelve (12) months after the date of the Closing and,
if not commenced on or before such date, thereafter shall be void and of no
force or effect. If, prior to the Closing, Purchaser obtains actual knowledge of
information that contradicts any such representation or warranty, or renders any
such representation or warranty untrue or incorrect, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement, Seller shall have no
liability under such representation and warranty to the extent it rendered
inaccurate information.

7. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.

Purchaser represents and warrants to Seller that the following matters are true
and correct as of the Effective Date and will also be true and correct as of the
Closing:

(a) Purchaser is a Washington corporation duly formed, validly existing and in
good standing under the laws of the State of Washington and authorized to do
business in the Sate of California.

(b) This Agreement is, and all the documents executed by Purchaser which are to
be delivered to Seller at the Closing will be, duly authorized, executed, and
delivered by Purchaser. The obligations contained in this Agreement are, and
will be, legal, valid, and binding obligations of Purchaser enforceable against
Purchaser in accordance with their respective terms (except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
and other principles relating to or limiting the right of contracting parties
generally). This Agreement does not, and will not, violate any provisions of any
agreement to which Purchaser is a party or to which it is subject.

(c) Prior to the Closing, Purchaser will have had the opportunity to investigate
all physical and economic aspects of the Property and to make all inspections
and investigations of the Property which Purchaser deems necessary or desirable
to protect its interests in acquiring the Property. Except as otherwise
expressly set forth in

 

8



--------------------------------------------------------------------------------

this Agreement in connection with Seller’s representations, warranties,
covenants or otherwise, (i) neither Seller, nor anyone acting for or on behalf
of Seller, has made any representation, warranty, promise or statement, express
or implied, to Purchaser, or to anyone acting for or on behalf of Purchaser,
concerning the Property or the condition, use or development thereof, (ii) in
entering into this Agreement, Purchaser has not relied on any representation,
warranty, promise or statement, express or implied, of Seller, or anyone acting
for or on behalf of Seller, (iii) all matters concerning the Property have been
or shall be independently verified by Purchaser prior to the Closing, and
Purchaser shall purchase the Property, or elect not to do so, based on
Purchaser’s own prior investigation and examination of the Property (or
Purchaser’s election not to do so), (iv) AS A MATERIAL INDUCEMENT TO THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER, PURCHASER IS PURCHASING THE
PROPERTY IN AN “AS-IS” AND “WHERE-IS” PHYSICAL CONDITION AND IN AN “AS-IS” STATE
OF REPAIR, WITH ALL FAULTS, including, without limitation, latent defects and
other matters not detected in Purchaser’s inspections, without recourse to
Seller except as otherwise provided herein, and (v) except as provided herein
Purchaser waives, and Seller disclaims, all warranties of any type or kind
whatsoever with respect to the Property, whether express or implied, including,
by way of description but not limitation, those of transfer, quality,
merchantability or fitness for a particular purpose and use, including, without
limitation, Purchaser’s intended uses or purpose. The Improvements are being
sold “AS-IS” and “WHERE-IS”.

(d) Consistent with the foregoing and subject solely to Seller’s express
covenants, representations and warranties set forth herein, as of the Closing
date, Purchaser, for itself and its agents, affiliates, successors and assigns,
hereby releases and forever discharges Seller, its respective members,
beneficial owners, agents, affiliates, employees, successors and assigns
(collectively, the “Releasees”) from any and all rights, claims and demands at
law or in equity, whether known or unknown at the time of this Agreement, which
Purchaser has or may have in the future, arising out of the physical,
environmental, economic or legal condition of the Property, including, without
limitation, all claims in tort or contract and any claim for indemnification or
contribution arising under the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601, et. seq.) or any
similar federal, state or local statute, rule or ordinance relating to liability
of property owners for environmental matters. Notwithstanding the foregoing, and
in addition to Seller’s breach of any express covenants, representations and
warranties herein as set forth above, Seller’s breach (if any) of any obligation
or legal duty (if any) to any third party prior to Closing shall be excluded
from the foregoing release. Subject to the foregoing and Seller’s express
covenants, representations and warranties set forth herein (breach of which is
not waived, released, or discharged by this paragraph), Purchaser, upon Closing,
shall be deemed to have waived, relinquished and released Seller from and
against any and all matters arising out of latent or patent defects or physical
conditions, violations of applicable laws and any and all other acts, omissions,
events, circumstances or matters affecting the Property.

(e) In connection with the releases and waivers set forth in this Section 7,
Purchaser, on behalf of itself, its successors, assigns and
successors-in-interest and such other persons and entities, waives the benefit
of California Civil Code Section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

9



--------------------------------------------------------------------------------

8. CONDITIONS PRECEDENT TO CLOSING AND CONDITIONS SUBSEQUENT TO CLOSING.

(a) The following shall be conditions precedent to Purchaser’s obligation to
consummate the purchase and sale transaction contemplated herein (collectively,
the “Purchaser’s Conditions Precedent”):

(i) Purchaser shall not have terminated this Agreement in accordance with
Section 4, Section 5, Section 15(a) or Section 15(b) of this Agreement within
the time periods described in those Sections.

(ii) Title Company shall stand ready to issue, at the Closing, an CLTA Owner’s
Form Policy of Title Insurance covering the Property with ALTA extended
coverage, if so elected by Purchaser, (the “Title Policy”), in the full amount
of the Purchase Price subject only to the Permitted Exceptions, together with
such endorsements as Purchaser may reasonably require.

(iii) There shall be no breach of any of Seller’s representations, warranties or
covenants set forth in Section 6 and Section 9, as of the Closing.

(v) Seller shall have delivered to the Title Company the items described in
Section 10.

(vi) As of the Closing, there shall have been no adverse changes in the physical
condition of the Property from and after the Effective Date.

Each of the conditions set forth in this Section 8(a) are solely for the benefit
of Purchaser and may be waived only by Purchaser. Purchaser shall, at all times
prior to the termination of this Agreement, have the right to waive any of these
conditions. In the event that any of the conditions set forth in this
Section 8(a) are not satisfied by the Closing date, then Purchaser may either
(I) elect to proceed with the Closing notwithstanding the non-satisfaction of
the applicable condition(s), (II) terminate this Agreement, or (III) if such
failure of a condition constitutes or is the result of a breach or default by
Seller under this Agreement, exercise the remedies granted to Purchaser under
this Agreement in the event of a breach or default by Seller under this
Agreement, it being agreed that the failure to satisfy such condition despite
Seller’s commercially reasonable efforts shall not be a default by Seller under
this Agreement.

(b) The following shall be conditions precedent to Seller’s obligation to
consummate the purchase and sale transaction contemplated herein (collectively,
the “Seller’s Conditions Precedent”):

(i) Purchaser shall not have terminated this Agreement in accordance with
Section 4, Section 5, Section 15(a) or Section 15(b) of this Agreement.

 

10



--------------------------------------------------------------------------------

(ii) Purchaser shall have delivered to Title Company, prior to the Closing, for
disbursement as directed hereunder, the Purchase Price in cash or other
immediately available funds as due from Purchaser in accordance with this
Agreement.

(iii) There shall be no material breach of any of Purchaser’s representations,
warranties or covenants set forth in Section 5, Section 7 and Section 9, as of
the Closing.

(iv) Purchaser shall have delivered to Title Company the items described in
Section 11.

The conditions set forth in this Section 8(b) are solely for the benefit of
Seller and may be waived only by Seller. Seller shall, at all times prior to the
termination of this Agreement, have the right to waive any of these conditions.

(c) The following shall be conditions subsequent to Closing to be satisfied by
Seller after the Closing (collectively, the “Post-Closing Obligation(s))”:

(i) Seller shall complete the Additional Improvements A (as defined in
Section 9(g) below) in accordance with the terms of Section 9(g) below.

(ii) Seller shall complete the Additional Improvements B (as defined in
Section 9(g) below) in accordance with the terms of Section 9(g) below.

The Post-Closing Obligations set forth in this Section 8(c) shall be completed
by Seller pursuant to the work letter (“Work Letter”) as set forth in the
attached Exhibit H of this Agreement with the payment by Purchaser to Seller for
the Post-Closing Obligations to be pursuant to an escrow holdback agreement (the
“Escrow Holdback Agreement”) in the form set forth in Exhibit I, attached
hereto, to be entered into and executed by Seller, Purchaser and the Title
Company at Closing. The Escrow Holdback Agreement shall provide that 100% of the
dollar amount to complete the Additional Improvements A shall be held back in
Escrow at Closing from the proceeds due Seller to be released to Seller subject
to the terms of the Escrow Holdback Agreement. The Escrow Holdback Agreement
shall provide that 100% of the dollar amount to complete the Additional
Improvements B shall be deposited in Escrow at Closing by Purchaser to be held
back in Escrow at Closing to be released to Seller to pay Seller’s general
contractor, Panattoni Construction Inc., a California corporation (“PCI”)
subject to the terms of the Escrow Holdback Agreement. The Seller’s completion
of the Post-Closing Obligations shall be subject to force majeure and Purchaser
delay as such terms are set forth in the Work

 

11



--------------------------------------------------------------------------------

Letter. In addition to the foregoing obligations of Seller, Seller as part of
the Escrow Holdback Agreement shall deposit Seller’s estimated portion of the
dollar amount of the supplemental real property taxes attributable to Seller’s
period of ownership commencing upon the date that the notice of completion for
the Improvements was recorded in the real property records subject to the terms
and conditions of Section 12(b) below. The terms of this Section 8(c) shall
survive the Closing.

9. COVENANTS OF SELLER AND PURCHASER.

Seller covenants with Purchaser and Purchaser covenants with Seller, as follows:

(a) Until the Closing, Seller shall keep the Property insured against fire,
vandalism and other loss, damage and destruction in commercially reasonable
amounts, provided, however, Seller’s insurance policies shall not be assigned to
Purchaser at the Closing, and Purchaser shall be obligated to obtain its own
insurance coverage from and after the Closing.

(b) Until the Closing, Seller shall maintain the Property in substantially the
manner being maintained on the date of this Agreement.

(c) Prior to the Closing, Seller shall not, without the prior written consent of
Purchaser (such consent not to be unreasonably withheld) enter into any contract
with respect to the Property which will survive the Closing or will otherwise
affect the use, operation or enjoyment of the Property after the Closing, except
as otherwise set forth in this Agreement.

(d) Seller shall pay prior to the Closing (to the extent that such amounts have
not already been paid), all bills and invoices for labor, goods, material and
services of any kind relating to the Property (including, without limitation,
bills and invoices of all contractors, subcontractors, materialmen and others
having lien rights with respect to work, materials, goods or services performed
or provided in connection with the Improvements), utility charges, and employee
salary and other accrued benefits relating to the period prior to the Closing.
Seller shall terminate all of its employees at the Property and management and
brokerage agreements with respect to the Property at Closing. This Section 9(d)
shall survive the Closing.

(e) Seller shall make all payments (including, without limitation, principal and
interest) required under any mortgages or deeds of trust encumbering the
Property due prior to the Closing.

(f) Seller shall promptly notify Purchaser, if to Seller’s actual knowledge
(i) there is a release, threatened release of any hazardous or toxic substances
or industrial hygiene on the Property or on any property surrounding the
Property in violation of Environmental Laws (ii) of any change in any condition
with respect to the Property or of any event or circumstance, which makes any
representation, or warranty of Seller to

 

12



--------------------------------------------------------------------------------

Purchaser under this Agreement materially untrue or misleading, or any covenant
of Seller under this Agreement incapable or less likely of being performed.

(g) Seller, at Seller’s sole cost and expense (which costs are inclusive of the
Purchase Price as set forth in Section 3(c) above), through Seller’s general
contractor, PCI, shall construct those certain additional improvements as set
forth on Exhibit A of the Work Letter set forth in the attached Exhibit H of
this Agreement, such additional improvements are defined as the “Additional
Improvements A”.

Seller, at Purchaser’s sole cost and expense, including the payment to Seller of
a construction management fee in the amount of four percent (4%) of such costs
(which costs, including the construction management fee, are not included in the
Purchase Price as set forth in Section 3(c) above), through Seller’s general
contractor, PCI, shall construct those certain additional improvements as set
forth on Exhibit A of the Work Letter set forth in the attached Exhibit H of
this Agreement, such additional improvements are defined as the “Additional
Improvements B”.

The Additional Improvements A and the Additional Improvements B shall be
completed as Post-Closing Obligations of Seller as set forth in Section 8(c)
above. Seller, through its general contractor, shall provide Purchaser with a
one (1) year construction warranty issued by PCI to Purchaser warranting the
Additional Improvements A and Additional Improvements B commencing upon the
Substantial Completion (as such term is defined in the Work Letter) and expiring
one (1) year thereafter.

(h) Seller agrees to assign to Purchaser at Closing as part of the General
Assignment, Seller’s interest in that certain one (1) year construction warranty
on the Improvements in the form as issued by PCI, which one (1) year warranty
term shall commence on the Closing Date and expire one (1) year thereafter.

(i) Seller covenants to Purchaser that the Additional Improvements A and
Additional Improvements B shall be constructed in accordance with the Americans
with Disability Act and any applicable State of California laws related thereto
in effect as of the date hereof (collectively, the “ADA”).

(j) Purchaser covenants with Seller that Purchaser shall be responsible for
payment to Seller for the costs actually incurred by Seller during the escrow as
evidenced by verifiable invoices from Seller’s architect for the commencement of
the architectural and design work for the Additional Improvements A and
Additional Improvements B in an amount not to exceed Twenty Five Thousand and
00/100 Dollars ($25,000.00) (the “Design Costs”). In the event that escrow fails
to close other than as a result of Purchaser’s default Purchaser shall not be
obligated to pay the Design Costs. This Section 9(j) shall survive termination
of this Agreement.

(k) Purchaser shall have the right to conduct a final walk-through inspection of
the Building not later than three (3) business days prior to the Closing. In the
event that any portion of the “Building” or its systems and equipment is not

 

13



--------------------------------------------------------------------------------

substantially in the condition as of the date of the expiration of the Due
Diligence Period, then Purchaser shall inform Seller of such matters in writing.
Seller agrees to repair such matters to that of a good working condition, at
Seller’s cost, to be completed by Seller after Closing, in a diligent manner,
using commercially reasonable efforts.

(l) Seller, at its sole cost and expense, shall diligently complete those
certain items set forth on Exhibit J, attached hereto. The terms of this
Section 9(l) shall survive the Closing.

10. SELLER’S CLOSING DELIVERIES.

At least one (1) day prior to the Closing, Seller shall deliver or cause to be
delivered to Title Company the following:

 

  a. A Grant Deed executed by Seller, in the form of Exhibit D attached hereto
or as otherwise required under California law, conveying the Real Property to
Purchaser free and clear of all claims, liens and encumbrances except the
Permitted Exceptions and matters arising by or through Purchaser (the “Deed”).

 

  b. A Bill of Sale executed by Seller, in the form of Exhibit E attached
hereto, conveying to the Purchaser title to the Personal Property, if any (the
“Bill of Sale”).

 

  c. An affidavit in the form of Exhibit F attached hereto, certifying that
Seller is not a “foreign person” within the meaning of Section 1445(f)(3) of the
Code and any similar form required under California law (the “Certificate of
Non-Foreign Status”).

 

  d. A General Assignment executed by Seller, in the form of Exhibit G, attached
hereto, assigning to Purchaser those certain rights, including but not limited
to, those particular Service Contracts that Purchaser chooses to assume and any
and all warranties, guaranties, permits and indemnities relating to the Property
subject to the Closing, if any, including that certain one (1) warranty on the
Improvements, as specifically set forth in Section 9(h) above and to the extent
that such items are assignable, including but not limited to, the remaining term
of the roof warranty and any construction or equipment warranties, if any (the
“Assignment”) and original documentation (to the extent available and in
Seller’s possession) as to any such items assigned by the Assignment. Seller
prior to the Closing shall terminate all Service Contracts that Purchaser does
not choose to assume.

 

  e. The Escrow Holdback Agreement in the form of Exhibit H, attached hereto.

(f) The Work Letter in the form of Exhibit I, attached hereto.

 

14



--------------------------------------------------------------------------------

(g) Any other documents, instruments or agreements reasonably necessary to
effectuate the transaction contemplated by this Agreement.

(h) Any keys in the possession or control of Seller to all locks located in the
Property.

(i) A closing statement (“Closing Statement”) to be executed by Seller setting
forth all prorations and credits required hereunder, together with copies of the
most recent bills relating thereto.

(j) Deliver to Purchaser such evidence as Purchaser’s counsel and/or the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Seller.

(k) On the day of Closing, deliver to Purchaser possession and occupancy of the
Property, subject only to the Permitted Exceptions.

11. PURCHASER’S CLOSING DELIVERIES.

Except as otherwise set forth below, at least one (1) day prior to the Closing
Purchaser shall deliver to Title Company:

 

  a. The Purchase Price less the Deposit, together with such other sums as Title
Company shall require to pay Purchaser’s share of the Closing costs, prorations,
reimbursements and adjustments as set forth in Sections 12 and 14 herein, in
immediately available funds (which funds shall be delivered not later than 10:00
a.m. Pacific Standard Time on the date of the Closing).

 

  b. An executed counterpart of the General Assignment, whereby Purchaser shall
assume the obligations relating to the matters set forth in such document.

 

  c. The Work Letter in the form of Exhibit H, attached hereto.

 

  d. The Escrow Holdback Agreement in the form of Exhibit I, attached hereto.

 

  e. A Closing Statement to be executed by Purchaser.

 

  f. Any other documents, instruments or agreements reasonably necessary to
effectuate the transaction contemplated by this Agreement.

12. PRORATIONS AND ADJUSTMENTS.

 

  a. The following shall be prorated and adjusted between Seller and Purchaser
as of the day of the Closing, except as otherwise specified:

 

  i. General real estate, personal property and ad valorem taxes and
assessments, and any improvement or other bonds encumbering the Property, for
the current tax year for the Property.

 

15



--------------------------------------------------------------------------------

  ii. To the extent that Seller is responsible for utility charges, if any, and
such other items that are customarily prorated in transactions of this nature
shall be ratably prorated.

 

  b. For purposes of calculating prorations, Purchaser shall be deemed to be in
title to the Property, and, therefore, entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs. All such prorations shall be made on the basis of the actual number of
days of the month which shall have elapsed as of the day of the Closing and
based upon the actual number of days in the month and a three hundred sixty-five
(365) day year. The amount of such prorations shall be initially performed by
Seller and Purchaser at Closing but shall be subject to adjustment in cash after
the Closing outside of escrow as and when complete and accurate information
becomes available, if such information is not available at the Closing. Seller
and Purchaser shall cooperate and use their best efforts to make such
adjustments no later than one hundred and twenty (120) days after the Closing
(except with respect to property taxes, which shall be adjusted within sixty
(60) days after the tax bills, including supplemental tax bills, for the
applicable period are received). Without limiting the generality of the
foregoing, Seller and Purchaser agree that:

 

  i. with respect to any property tax appeals or reassessments filed by Seller
for tax years prior to the year in which the Closing occurs, Seller shall be
entitled to the full amount of any refund or rebate resulting therefrom and with
respect to any property tax appeals or reassessments filed by Seller for the tax
year in which the Closing occurs, Seller and Purchaser shall share the amount of
any rebate or refund resulting therefrom (after first paying to Seller all costs
and expenses incurred by Seller in pursuing such appeal or reassessment) in
proportion to their respective periods of ownership of the Property for such tax
year (with Seller and Purchaser each obligated for any amount of such refund or
rebate required to be paid to any tenant for its respective period of ownership
of the Property for such tax year. Seller shall reimburse Purchaser for any
costs actually incurred by Purchaser that are reasonably necessary for
Purchaser’s cooperation with Seller, if any, in Seller’s filing of property tax
appeals or reassessments; and

 

  ii. in no event will there be any proration of insurance premiums under
Seller’s existing policies of insurance relating to the Property, and none of
Seller’s insurance policies (or any proceeds payable thereunder, except as
expressly provided for in Section 15 below) will be assigned to Purchaser at the
Closing, and Purchaser shall be solely obligated to obtain any and all insurance
that it deems necessary or desirable.

 

16



--------------------------------------------------------------------------------

Except as set forth in this Section 12, all items of income and expense which
accrue for the period prior to the Closing will be for the account of Seller and
all items of income and expense which accrue for the period on and after the
Closing will be for the account of Purchaser. The provisions of this Section 12
shall survive the Closing.

13. CLOSING.

The purchase and sale contemplated herein shall close (the “Closing”) on or
before Tuesday, March 2, 2010 (the “Closing Date”) with Purchaser delivering
written notice to Seller at least two (2) business days prior to the Closing
Date or such date earlier than the Closing Date in the event Purchaser elects to
close earlier than March 2, 2010 Purchaser shall have the right to extend the
Closing Date for up to but not exceeding ten (10) days provided that Purchaser
shall deliver written notice to Seller at least two (2) business days prior to
the original Closing Date of Purchaser’s election to extend the Closing Date and
which notice shall set forth the new Closing Date. As used herein, the term
“Closing” means the date and time that Seller’s Deed is recorded in the Official
Records of the County in which the Land is located (the “Official Records”).

14. CLOSING COSTS.

Seller shall pay any documentary transfer tax or excise tax due in connection
with the consummation of the transaction contemplated herein, the cost for a
CLTA Title Policy (as defined in Section 8(a)(ii)), the cost of any title
curative endorsements which Seller elects to obtain in Seller’s sole discretion
pursuant to Section 4 above, the Survey, the fee for recording the Deed, and
fifty percent (50%) of all other escrow and closing costs. Purchaser shall pay
all costs and expenses incurred in connection with title insurance endorsements,
, the cost of any title endorsements which are not title curative endorsements
which Seller elects to obtain pursuant to Section 4 above, the cost for any
extended ALTA coverage for the Title Policy, and fifty percent (50%) of all
other escrow and closing costs. Each party shall bear the expense of its own
counsel. Unless otherwise specified herein, if the sale of the Property
contemplated hereunder does not occur because of a default by Purchaser, all
escrow cancellation and title fees shall be paid by Purchaser; if the sale of
the Property does not occur because of a default by Seller, all escrow
cancellation and title fees shall be paid by Seller; if the sale of the Property
contemplated hereunder does not occur because of the failure of a Seller’s
Condition Precedent or a Purchaser’s Condition Precedent, in each case other
than due to default, Seller and Purchaser shall each pay one-half of the escrow
cancellation and title fees.

15. RISK OF LOSS.

(a) If prior to the Closing, the Improvements, or any part thereof, are
materially damaged (as set forth in Section 15(d)), Purchaser shall have the
right, exercisable by giving written notice to Seller within five (5) days after
receiving written notice of such damage or destruction (but in any event prior
to the Closing), either (i) to accept the Property in its then condition and to
proceed with the Closing without any abatement or reduction in the Purchase
Price (apart from a credit for Seller’s deductible amount) and receive an
assignment of all of Seller’s right to any insurance proceeds

 

17



--------------------------------------------------------------------------------

payable by reason of such damage or destruction, or (ii) terminate this
Agreement in which case the Deposit shall be immediately refunded to Purchaser
without the need for further instructions and regardless of any contrary
instruction from Seller, and neither party shall have any further rights or
obligations under this Agreement, except for those obligations that are to
survive the termination of this Agreement as expressly set forth elsewhere in
this Agreement. A failure by Purchaser to notify Seller in writing within such
five (5) day period shall be deemed an election to terminate under clause
(ii) above. If Purchaser elects to proceed under clause (i) above, Seller shall
not compromise, settle or adjust any claims to such proceeds without Purchaser’s
prior written consent. Purchaser may elect, no later than ten (10) days after
the date Purchaser learns of the damage, but in any event prior to Seller’s
commencement of such repairs, to terminate this Agreement by written notice to
Seller effective as of the date specified in the notice in which case the
Deposit shall be immediately refunded to Purchaser without the need for further
instructions and regardless of any contrary instruction from Seller, and neither
party shall have any further rights or obligations under this Agreement, except
for those obligations that are to survive the termination of this Agreement as
expressly set forth elsewhere in this Agreement.

(b) If prior to the Closing, all or any material portion (as set forth in
Section 15(d)) of the Property is subject to a taking by public authority or
Seller has received notice of a potential taking from an authorized authority,
Purchaser shall have the right, exercisable by giving written notice to Seller
within five (5) days after receiving written notice of such taking (but in any
event prior to the Closing), either (i) to terminate this Agreement, in which
case any money (including, without limitation, the Deposit and all interest
accrued thereon) or documents in escrow shall be returned to the party
depositing the same, and neither party shall have any further rights or
obligations under this Agreement, except for those obligations that are to
survive the termination of this Agreement, as expressly set forth elsewhere in
this Agreement, or (ii) to accept the Property in its then condition, without
any abatement or reduction in the Purchase Price, and receive an assignment of
all of Seller’s rights to any condemnation award payable by reason of such
taking. A failure by Purchaser to notify Seller in writing within such five
(5) day period shall be deemed an election to terminate under clause (i) above.
If Purchaser elects to proceed under clause (ii) above, Seller shall not
compromise, settle or adjust any claims to such award without Purchaser’s prior
written consent. As used in this Section 15, “taking” means any transfer of the
Property or any portion thereof to a governmental entity or other party with
appropriate authority by exercise of the power of eminent domain.

(c) If prior to the Closing, any portion (with the reasonably estimated cost of
restoration or repair of such damage shall exceed $25,000.00 but is less than
$100,000.00), of the Property is damaged, Seller shall restore the Property to
substantially the same condition of the Property prior to the damage except for
modifications required by zoning and building codes and other laws. If prior to
the Closing, any non-material portion (less than $25,000.00 of reasonably
estimated cost of restoration or repair of such damage) of the Property is
damaged or portion of the Property taken is less than $100,000.00, Purchaser
shall accept the Property in its then condition (without any abatement or
reduction in the Purchase Price apart from a credit

 

18



--------------------------------------------------------------------------------

for Seller’s deductible amount) and proceed with the Closing, in which case
Purchaser shall be entitled to an assignment of all of Seller’s rights to any
insurance proceeds or any award in connection with such taking, as the case may
be. If any such non-material damage or taking occurs, Seller shall not
compromise, settle or adjust any claims to such insurance proceeds or such
award, as the case may be, without Purchaser’s prior written consent.

(d) For the purpose of this Section 15, damage to the Property, or a taking of a
portion thereof, shall be deemed to involve a material portion thereof if the
reasonably estimated cost of restoration or repair of such damage or the amount
of the condemnation award with respect to such taking shall exceed One Hundred
Thousand and 00/100 Dollars ($100,000.00) or would require repairs requiring
more than thirty (30) days to complete, as estimated by Purchaser’s contractor.

(e) Seller agrees to give Purchaser written notice of any taking, damage or
destruction of the Property promptly after Seller obtains knowledge thereof. The
provisions of this Section 15 will survive the Closing.

16. DEFAULT.

(a) If Seller defaults in its obligations under this Agreement on or before the
Closing, or if any of Seller’s representations or covenants set forth in this
Agreement are not true and correct in all material aspects as of the Closing,
then except as set forth in the next sentence, Purchaser’s sole remedies in
Purchaser’s sole and absolute discretion shall be to: (i) terminate this
Agreement, whereupon the Title Company shall return the Deposit to Purchaser,
Seller shall pay Purchaser the amount of Four Hundred Thousand and 00/100
Dollars ($400,000.00) as liquidated damages (“Purchaser’s Liquidated Damages”)
and both Seller and Purchaser shall be relieved of any further liability under
this Agreement; or (ii) bring an action for specific performance provided that
such action is filed within sixty (60) days of Seller’s default. In no event
shall either Purchaser or Seller be liable for any consequential, speculative,
or punitive damages under this Agreement. In addition, the liability of Seller
shall be subject to the terms of Section 19(u) below. The parties hereto
expressly agree and acknowledge that Purchaser’s actual damages in the event of
a default by Seller would be extremely difficult or impracticable to ascertain
and that the amount of Purchaser’s Liquidated Damages represents the parties’
reasonable estimate of such damages. The payment of such amount as liquidated
damages is not intended as a forfeiture or penalty, but is intended to
constitute liquidated damages to Purchaser. Purchaser hereby waives the
provisions of any contrary federal or state statute or case law. Purchaser shall
have no other remedy for damages whether at law or equity for any default by
Seller except as otherwise set forth in this Section 16(a). Notwithstanding the
foregoing, in no event shall Purchaser’s ability to recover from Seller any
loss, cost, damage or expense pursuant to any indemnification or other
provisions of this Agreement that survive Closing hereunder be deemed limited in
any respect by Purchaser’s receipt of the Purchaser’s Liquidated Damages.

 

Initials:    Seller                 Purchaser             

 

19



--------------------------------------------------------------------------------

(b) If Purchaser defaults in its obligation to close the purchase of the
Property, the Deposit, plus any interest accrued thereon, and the Design Costs
shall be paid to and retained by Seller as liquidated damages. The amount paid
to and retained by Seller as liquidated damages shall be Seller’s sole remedy if
Purchaser fails to close the purchase of the Property. The parties hereto
expressly agree and acknowledge that Seller’s actual damages in the event of a
default by purchaser would be extremely difficult or impracticable to ascertain
and that the amount of the Deposit and Design Costs represents the parties’
reasonable estimate of such damages. The payment of such amount as liquidated
damages is not intended as a forfeiture or penalty, but is intended to
constitute liquidated damages to Seller. Seller hereby waives the provisions of
any contrary federal or state statute or case law. Seller shall have no other
remedy whether at law or equity for any default by Purchaser. Notwithstanding
the foregoing, in no event shall Seller’s ability to recover from Purchaser any
loss, cost, damage or expense pursuant to any indemnification or other
provisions of this agreement that survive Closing hereunder be deemed limited in
any respect by Seller’s receipt of the Deposit and Design Costs.

 

Initials:    Seller                 Purchaser             

17. BROKER’S COMMISSION.

(a) Purchaser represents and warrants to Seller that Gregory R. Gill, Barbara
Goldsmith, Doug Earnhart and Erik Hernandez with Lee and Associates represent
Purchaser in this transaction (collectively, “Purchaser’s Broker”). Other than
commissions due Purchaser’s Broker, which shall be paid at Closing by Seller in
the amount of three percent (3%) of the Purchase Price excluding the costs of
the Additional Improvements A, there is no commission, finder’s fee or other
compensation due or payable with respect to the transaction contemplated herein
arising out of any action or representation by Purchaser. Purchaser shall
indemnify, defend, and hold the Seller harmless from and against any losses,
damages, costs and expenses (including, but not limited to, attorneys’ fees and
costs) incurred by the Seller by reason of any breach or inaccuracy of the
Purchaser’s representations and warranties contained in this Section 17(a).

(b) Seller represents and warrants to Purchaser that Cushman & Wakefield, Inc.
represents the Seller in this transaction (“Seller’s Broker”). Other than
commissions due Seller’s Broker, which will be paid by Seller at Closing
pursuant to a separate written agreement, there is no brokerage commission,
finder’s fee or other compensation due or payable with respect to the
transaction contemplated herein arising out of any action or representation by
Seller. Seller shall indemnify, defend, and hold Purchaser harmless from and
against any losses, damages, costs and expenses (including, but not limited to,
attorneys’ fees and costs) incurred by Purchaser by reason of any breach or
inaccuracy of Seller’s representations and warranties contained in this
Section 17(b).

(c) The provisions of this Section 17 shall survive the Closing.

 

20



--------------------------------------------------------------------------------

18. ESCROW.

(a) Instructions. Within one (1) business days after the Effective Date, Seller
shall deposit a copy of this Agreement executed by both Purchaser and Seller
with Title Company. This Agreement, together with such further instructions, if
any, as the parties shall provide to Title Company by written agreement, shall
constitute the escrow instructions. If any requirements relating to the duties
or obligations of Title Company hereunder are not acceptable to Title Company,
or if Title Company requires additional instructions, the parties hereto agree
to make such deletions, substitutions and additions hereto as counsel for
Purchaser and Seller shall mutually approve, which additional instructions shall
not substantially alter the terms of this Agreement unless otherwise expressly
agreed to by Seller and Purchaser.

(b) Deposits into Escrow. Seller shall make its deposits into escrow in
accordance with Section 10. Purchaser shall make its deposits into escrow in
accordance with Section 11. Title Company is authorized to close the escrow only
if and when: (i) Title Company has received all items to be delivered by Seller
and Purchaser pursuant to Sections 10 and 11; and (ii) Title Company can and
will issue the Title Policy concurrently with the Closing.

(c) Close of Escrow. Provided that Title Company shall not have received written
notice in a timely manner from Purchaser or Seller of the failure of any
condition to the Closing or of the termination of the escrow, and if and when
Purchaser and Seller have deposited into escrow the matters required by this
Agreement and Title Company can and will issue the Title Policy concurrently
with the Closing, Title Company shall:

(i) Deliver to Purchaser: (1) the Deed by causing it to be recorded in the
Official Records of the County of Riverside, State of California, and
immediately upon recording delivering to Purchaser a conformed copy of the Deed;
(2) the Bill of Sale; (3) the Certificate of Non-Foreign Status; (4) the General
Assignment; and (5) all other Seller deliverables provided for in this
Agreement.

(ii) Deliver to Seller: the Purchase Price, after satisfying the Closing costs,
prorations and adjustments and any broker commission to be paid by Seller
pursuant to Sections 12, 14, and 17, respectively and also satisfying all
amounts paid by Title Company in satisfaction of liens and encumbrances on the
Property in order to put title to the Property into the state required by this
Agreement.

(iii) Deliver to Purchaser: any funds deposited by Purchaser, and any interest
earned thereon, in excess of the amount required to be paid by Purchaser
hereunder.

(iv) Deliver the Title Policy issued by Title Company to Purchaser.

 

21



--------------------------------------------------------------------------------

(d) Application of Seller’s Proceeds. Seller hereby instructs the Title Company:
(i) to deduct from the Purchase Price all costs to be paid by Seller herein, the
amount of the brokerage commission to be paid by Seller pursuant to Section 17,
Seller’s share of the prorations herein, all amounts required to be paid to the
holders of any lien or encumbrance on the Property in order to permit Seller to
convey title to Purchaser in the condition required by this Agreement; and
(ii) to deliver to Seller, promptly after the Closing, the remainder of the
Purchase Price due to Seller. By separate instructions to Title Company, Seller
may direct the manner and payees of any funds due Seller.

(e) Real Estate Reporting Person. Title Company is designated the “real estate
reporting person” for purposes of section 6045 of Title 26 of the United States
Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Title Company shall so provide. Upon the consummation of
the transaction contemplated by this Agreement, Title Company shall file Form
1099 information return and send the statement to Seller as required under the
aforementioned statute and regulation.

19. MISCELLANEOUS.

(a) Effective Date. The Effective Date shall be the date that is the later to
occur of: (i) the date the Agreement is signed by Purchaser and (ii) the date
the Agreement is signed by Seller.

(b) Authority. Each individual and entity executing this Agreement represents
and warrants that he, she or it has the capacity set forth on the signature
pages hereof with full power and authority to bind the party on whose behalf he,
she or it is executing this Agreement to the terms hereof.

(c) Integration. This Agreement is the entire Agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, whether oral or written, between the parties with
respect to the matters contained in this Agreement. Except as provided in this
Agreement, neither of the parties has relied upon any oral or written
representation or oral or written information given by any representative of the
other party.

(d) Modification; Waiver. Any waiver, modification, consent or acquiescence with
respect to any provision of this Agreement shall be set forth in writing and
duly executed by or on behalf of the party to be bound thereby. No waiver by any
party of any breach hereunder shall be deemed a waiver of any other or
subsequent breach.

(e) Counterparts; E-mail/Facsimile. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument. The signature
page of any counterpart may be detached therefrom without impairing the legal
effect of the signature(s) thereon provided such signature page is attached to
any other counterpart identical thereto except having additional signature pages
executed by other

 

22



--------------------------------------------------------------------------------

parties to this Agreement attached thereto. E-mail and facsimile signatures by
the parties shall constitute original signatures.

(f) Time of Essence. Time is of the essence in the performance of and compliance
with each of the provisions and conditions of this Agreement.

(g) Notice. Any communication, notice or demand of any kind whatsoever which
either party may be required or may desire to give to or serve upon the other
shall be in writing and delivered by personal service (including express or
courier service), by electronic communication, whether by telex, telegram,
telecopy or e-mail transmission (if confirmed in writing sent by registered or
certified mail, postage prepaid, return receipt requested or by a nationally
recognized overnight courier), or by registered or certified mail, postage
prepaid, return receipt requested or by a nationally recognized overnight
courier, addressed as follows:

 

Purchaser:   Zumiez Inc.   6300 Merrill Creek Parkway, Suite B   Everett, WA
98203   Attention:   Trevor Lang, CFO   Telephone:   (425) 551-1564   Facsimile:
  (425) 551-1555 With a simultaneous copy to:   Robert I Rosenberg, Esq.   9777
Wilshire Boulevard, Suite 515   Beverly Hills, CA 90212-1905   Telephone:  
(310) 278-9777   Facsimile:   (310) 278-9795 Seller:   Railroad Street Land
Holdings, LLC   34 Tesla, Suite 200   Irvine, CA 92618   Attention:   Mr. Jacob
LeBlanc   Telephone:   (949) 296-2943   Facsimile:   (916) 868-6180 With a
simultaneous copy to:   CVM Law Group, LLP   8795 Folsom Blvd., Suite 200  
Sacramento, CA 95286   Attention:   Joseph M. Bray, Esq.   Telephone:   (916)
381-6171   Facsimile:   (916) 381-1109 Title Company:   Fidelity National Title
Company   1300 Dove Street, Suite 310   Newport Beach, CA 92660

 

23



--------------------------------------------------------------------------------

  Attention:   Ms. Natalie Priestley   Telephone:   (949) 622-4911   Facsimile:
  (949) 477-6835

Any party may change its address for notice by written notice given to the other
in the manner provided in this Section. Any such communication, notice or demand
shall be deemed to have been duly given or served on the date personally served,
if by personal service, on the date of confirmed dispatch, if by electronic
communication, or five (5) days after being placed in the U.S. Mail, if mailed.

(h) Execution of Documents. The parties agree to execute such instructions to
Title Company and such other instruments and to do such further acts as may be
reasonably necessary to carry out the provisions of this Agreement.

(i) Inducement. The making, execution and delivery of this Agreement by the
parties hereto has been induced by no representations, statements, warranties or
agreements other than those expressly set forth herein.

(j) Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid under applicable law, but, if any
provision of this Agreement shall be invalid or prohibited thereunder, such
invalidity or prohibition shall be construed as if such invalid or prohibited
provision had not been inserted herein and shall not affect the remainder of
such provision or the remaining provisions of this Agreement.

(k) Construction; Interpretation. The language in all parts of this Agreement
shall be in all cases construed simply according to its fair meaning and not
strictly for or against any of the parties hereto. Section headings of this
Agreement are solely for convenience of reference and shall not govern the
interpretation of any of the provisions of this Agreement. References to
“Sections” are to Sections of this Agreement, unless otherwise specifically
provided.

(l) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(m) Attorneys’ Fees. If any action is brought by either party against the other
party, relating to or arising out of this Agreement, the transaction described
herein or the enforcement hereof, or with respect to a breach of a
representation or warranty hereunder, the prevailing party shall be entitled to
recover from the other party reasonable attorneys’ fees, costs and expenses
incurred in connection with the prosecution or defense of such action. For
purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and
costs” means the fees and expenses of counsel to the parties hereto, which may
include printing, photostating, duplicating and other expenses, air freight
charges, and fees billed for law clerks, paralegals and other persons not
admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section 19(m) shall

 

24



--------------------------------------------------------------------------------

survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

(n) Assignment. This Agreement will be binding upon and inure to the benefit of
each of the parties hereto and to their respective transferees, successors, and
assigns. Purchaser may assign all of its right, title and interest under this
Agreement upon the prior written consent of Seller in Seller’s sole discretion
provided, however, that Purchaser may assign this Agreement without the consent
of Seller to any entity or entities which controls, is majority controlled by
Purchaser, under common control with Purchaser, owned by Purchaser or a limited
liability company owned by Purchaser whereupon such assignee will succeed to all
of the rights and obligations of Purchaser hereunder. Any assignment by
Purchaser shall not relieve Purchaser from liability hereunder. This Agreement
and the rights and obligations of Seller hereunder may be transferred or
assigned by Seller with the prior written consent of Purchaser, which consent
shall not be unreasonably withheld. No such assignment shall release Seller from
any liability hereunder.

(o) Incorporation of Exhibits. The exhibits attached hereto are incorporated
herein by reference.

(p) Relationship of Parties. Notwithstanding anything to the contrary contained
herein, this Agreement shall not be deemed or construed to make the parties
hereto partners or joint venturers, or to render either party liable for any of
the debts or obligations of the other, it being the intention of the parties to
merely create the relationship of Seller and Purchaser with respect to the
Property to be conveyed as contemplated hereby.

(q) No Recordation. Neither this Agreement nor a memorandum thereof shall be
recorded or filed in the public land or other public records of any jurisdiction
by either party and any attempt to do so may be treated by the other party as a
breach of this Agreement.

(r) Confidentiality. Each party agrees that, except as otherwise set forth in
this Agreement or provided by law or unless compelled by an order of a court, it
shall keep the contents of this Agreement and any information related to the
transaction contemplated hereby confidential and further agrees to refrain from
generating or participating in any publicity statement, press release, or other
public notice regarding this transaction without the prior written consent of
the other party unless required under applicable law or by a court order.
Notwithstanding the foregoing, Purchaser may provide such confidential
information to its lenders, consultants, employees, accountants, clients,
affiliates, contractors, attorneys and prospective investors in connection with
Purchaser’s acquisition of the Property or as otherwise required of Purchaser’s
SEC filings (provided that Purchaser shall instruct the aforesaid parties to
maintain the confidentiality of such information). The provisions of this
Section 19(r) shall survive the Closing or any termination of this Agreement and
shall not be merged into any instrument or conveyance delivered at the Closing.
This Section 19(r) shall cease to apply to Purchaser upon the Closing of the
purchase and sale contemplated by this Agreement.

 

25



--------------------------------------------------------------------------------

(s) Broker Not Third-Party Beneficiary. Seller and Purchaser agree that it is
their specific intent that no broker shall be a party to or a third-party
beneficiary of this Agreement or the escrow; and further that the consent of a
broker shall not be necessary to any agreement, amendment, or document with
respect to the transaction contemplated by this Agreement.

(t) Non-Business Days. If any of the dates specified in this Agreement shall
fall on a Saturday, a Sunday, or a holiday, then the date of such action shall
be deemed to be extended to the next business day.

(u) Liability of Seller. Purchaser acknowledges and agrees that the liability of
Seller under this Agreement shall be limited in the manner set forth in this
Agreement and in no event shall the members, partners, shareholders, officers,
directors, employees, or owners of Seller (“Members”) have any personal
liability for any breach of this Agreement by Seller, and any judgments against
Seller shall be satisfied solely out of the assets of Seller.

(v) Marketing Property; Exclusive Period. Seller will cease actively marketing
the Property, but will be permitted to hold any unsolicited offers in a back-up
position in an “as received” form. Should Purchaser elect to terminate its
purchase of the Property, or otherwise breach this Agreement, Seller may pursue
the other offers, or elect to return the Property to the open market. The
parties agree that the terms of this paragraph are not intended to alter or
effect the Sellers rights under Section 16 of this Agreement.

(w) Purchaser’s Exchange. Seller acknowledges that Purchaser may engage in a
tax-deferred exchange (“Exchange”) pursuant to Section 1031 of the Internal
Revenue Code. To effect this Exchange, Purchaser may assign its rights in, and
delegate its duties under, this Agreement to any exchange accommodator which
Purchaser shall determine. As an accommodation to Purchaser, Seller agrees to
cooperate with Purchaser in connection with the Exchange, including the
execution of documents therefor, provided the following terms and conditions are
satisfied:

(i) There shall be no liability to Seller and Seller shall have no obligation to
take title to any property in connection with the Exchange.

(ii) Seller shall in no way be obligated to pay any escrow costs, brokerage
commissions, title charges, survey costs, recording costs or other charges
incurred with respect to any exchange property and/or the Exchange.

(iii) In no way shall the Closing be contingent or otherwise subject to the
consummation of the Exchange, and the Escrow shall timely close in accordance
with the terms of this Agreement notwithstanding any failure, for any reason, of
the parties to the Exchange to effect same.

 

26



--------------------------------------------------------------------------------

(iv) If, for any reason, the Closing does not occur, Seller shall have no
responsibility or liability to any third party involved in the Exchange.

(v) Seller will not be required to make any representations or warranties nor
assume any obligations, nor spend any sum or incur any personal liability
whatsoever in connection with the Exchange.

(vi) All representations, warranties, covenants and indemnification obligations
of Purchaser set forth in this Agreement shall not be affected or limited by
Purchaser’s use of an exchange accommodator and shall survive the Exchange and
shall continue to inure directly from Purchaser for the benefit of Seller.

(x) Seller’s Exchange. Purchaser acknowledges that Seller may engage in an
Exchange pursuant to Section 1031 of the Internal Revenue Code. To effect this
Exchange, Seller may assign its rights in, and delegate its duties under, this
Agreement to any exchange accommodator which Seller shall determine. As an
accommodation to Seller, Purchaser agrees to cooperate with Seller in connection
with the Exchange, including the execution of documents therefor, provided the
following terms and conditions are satisfied:

(i) There shall be no liability to Purchaser and Purchaser shall have no
obligation to take title to any property in connection with the Exchange.

(ii) Purchaser shall in no way be obligated to pay any escrow costs, brokerage
commissions, title charges, survey costs, recording costs or other charges
incurred with respect to any exchange property and/or the Exchange.

(iii) In no way shall the Close of Escrow be contingent or otherwise subject to
the consummation of the Exchange, and the Escrow shall timely close in
accordance with the terms of this Agreement notwithstanding any failure, for any
reason, of the parties to the Exchange to effect same.

(iv) If, for any reason, the Close of Escrow does not occur, Purchaser shall
have no responsibility or liability to any third party involved in the Exchange.

(v) Purchaser will not be required to make any representations or warranties nor
assume any obligations, nor spend any sum or incur any personal liability
whatsoever in connection with the Exchange.

(vi) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Seller’s use of an exchange accommodator and shall survive the Exchange and
shall continue to inure directly from Seller for the benefit of Purchaser.

 

27



--------------------------------------------------------------------------------

(y) Patriot Act. Seller and Purchaser, represent and warrant that they are not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by the United States Treasury Department as a Specially
Designated National and Blocked Person, or for or on behalf of any person,
group, entity, or nation designated in Presidential Executive Order 13224 as a
person who commits, threatens to commit, or supports terrorism; and that they
are not engaged in this transaction directly or indirectly on behalf of, or
facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity, or nation. Each party hereby agrees to defend, indemnify,
and hold harmless the other party from and against any and all claims, damages,
losses, risks, liabilities, and expenses (including reasonable attorneys’ fees
and costs) arising from or related to any breach of the foregoing representation
and warranty. The terms of this Section 19(y) shall survive the Closing.

(z) Effect of Termination by Right. Whenever this Agreement is terminated as a
matter of right, without any breach or default by either party of its
obligations hereunder, upon such termination the Deposit will be returned to
Purchaser, and the parties shall be released from all further obligations and
duties hereunder, with the exception of those that expressly survive any
termination of this Agreement.

[Signatures on following page]

 

28



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

PURCHASER:

 

ZUMIEZ INC., a Washington corporation By:  

 

Name:  

 

Its:  

 

SELLER:

 

RAILROAD STREET LAND HOLDINGS, LLC, a Delaware limited liability company By:  
Inland Empire Holdings, LLC,   a Delaware limited liability company,   Sole
Member   By:   Inland Empire PG, LLC,     a California limited liability
company,     Managing Member     By:   AAP Development CA, LLC,       a
California limited liability company,       Managing Member       By:  

 

        Adon A. Panattoni,         Sole Member

 

29



--------------------------------------------------------------------------------

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
   By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    CalEast Industrial Investors, LLC,
            a California limited liability company,             Member         
   By:    LaSalle Investment Management, Inc.,                a Maryland
corporation,                Manager                By:   

 

               Name:   

 

               Title:   

 

     

 

30



--------------------------------------------------------------------------------

JOINDER OF TITLE COMPANY

The undersigned hereby acknowledges the receipt from Purchaser of the earnest
money deposit in the amount of $400,000.00 and a copy of this fully executed
Agreement this      day of February, 2010, and agrees to comply with the terms
hereof applicable to the Title Company, including, without limitation, those
regarding the holding and disposition of the Earnest Money.

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:  

 

Name:  

 

Its:  

 

 

31



--------------------------------------------------------------------------------

EXHIBIT A-1

LEGAL DESCRIPTION OF THE LAND

LOT 16 IN BLOCK 68 OF LANDS OF THE SOUTH RIVERSIDE LAND AND WATER COMPANY. IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BLOCK 9
PAGES 6 AND 8 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA;

EXCEPT THAT PORTION LYING NORTH OF THE SOUTHERLY LINE OF THE ATCHISON, TOPEKA
AND SANTA FE RAILROAD RIGHT OF WAY;

ALSO, EXCEPT THAT PORTION DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT;

THENCE WESTERLY ON THE SOUTHERLY LINE OF SAID LOT 227.50 FEET;

THENCE NORTHWESTERLY ON A LINE PARALLEL WITH THE WESTERLY LINE OF SHERMAN

AVENUE TO THE SOUTHERLY LINE OF RAILROAD AVENUE;

THENCE EASTERLY ON THE SOUTHERLY LINE OF RAILROAD AVENUE TO THE NORTHEAST CORNER
OF SAID LOT;

THENCE SOUTHERLY ON THE WESTERLY LINE OF SHERMAN AVENUE TO THE POINT OF
BEGINNING;

ALSO EXCEPT THAT PORTION LYING NORTHWESTERLY OF THE FOLLOWING DESCRIBED LINE;

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 16;

THENCE NORTHERLY ON THE WEST LINE OF SAID LOT 290.60 FEET;

THENCE ON NORTHEASTERLY ON A CURVE CONCAVE TO THE SOUTHEAST AND HAVING A RADIUS
OF 359.265 FEET, AN ARC DISTANCE OF 293.00 FEET TO A POINT IN THE SOUTHERLY LINE
OF THE RIGHT OF WAY OF THE ATCHISON TOPEKA AND SANTA FE RAILROAD.

APN: 118-070-027-2

First American Title Insurance Company

 

32



--------------------------------------------------------------------------------

EXHIBIT B

SERVICE CONTRACTS

None

 

33



--------------------------------------------------------------------------------

EXHIBIT C

DUE DILIGENCE MATERIALS

Property Information Disclaimer

Purchaser understands and agrees, upon receipt of any and all documents and
other information from Seller, and except as otherwise expressly provided in the
Agreement to which this exhibit is attached, that Seller does not warrant the
accuracy of such materials, express or implied, but intends only to supply the
Purchaser with materials which are in Seller’s possession or control, to be
reviewed and evaluated at Purchaser’s discretion, including but not limited to
any maps, diagrams or schematics, of the Property, including, without
limitation: (i) the quality, nature, adequacy and physical condition and aspects
of the Property, including but not limited to, elevations, structural elements,
foundation, roof, appurtenances, access, landscaping, parking facilities and the
electrical, mechanical, HVAC, plumbing, sewage and utility systems, facilities
and appliances, if any; (ii) the quality, nature, adequacy and physical
condition of the soils, geology and any groundwater; (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, if any; (iv) the development potential of the Property and the
Property’s use, merchantability, or fitness or the suitability, value or
adequacy of the Property for any particular purpose; (v) the zoning or other
legal status of the Property or any other public or private restrictions on use
of the Property; (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity; (vii) the presence of hazardous materials on, under or
about the Property or the adjoining or neighboring property; (viii) the quality
of any labor and materials used in any improvements on the Property, if any; and
(ix) the condition of title to the Property.

Seller shall not be liable for Purchaser’s reliance on the accuracy of the
information contained in any such documents. Purchaser shall rely on Purchaser’s
own due diligence on the Property prior to close of escrow. Seller is providing
these documents for reference purposes only. It is Purchaser’s sole
responsibility to verify the veracity of the documents provided and confirm the
condition of the Property and any improvements thereon. Purchaser expressly
waives any and all claims against Seller for any cause of action arising from
Purchaser’s reliance on the documents and information provided by Seller.

See Seller Provided Due Diligence Materials on following page.

 

34



--------------------------------------------------------------------------------

Due Diligence Materials

Sent to Zumiez on February 8, 2010

 

1. Site Plan

2. Floor Plans

3. Preliminary Title Report dated February 3, 2010 (w/ Underlying Documents)

4. Plotted Easements dated December 14, 2009

5. Phase I Environmental Site Assessment Report dated January 6, 2010

6. Phase I Environmental Site Assessment (Phase One Inc.) July 2007

7. Phase I Environmental Site Assessment (GeoSyntec Consultants) May 19, 2006

8. Limited Phase II Environmental Site Assessment (Phase One Inc.) July 2007

9. Reliance on Limited Phase II Environmental Site Characterization Report
(Waterstone Environmental, Inc.) dated May 18, 2007

10. Asbestos-Containing Materials Survey July 2007

11. Asbestos Abatement Oversight Report April 21, 2009

12. Decontamination of Former Foundry Building Report June 17, 2008

13. Additional Sampling of Dust and Drums Report September 28, 2007

14. Excavation of PCB- Containing Soil Report June 14, 2008

15. Pollution Legal Liability Policy dated September 19, 2007

16. County of Riverside - No Further Action Letter (Excavation of PCB-
Containing Soil) dated June 24, 2008

17. Natural Hazard Disclosures Report dated February 8, 2010

18. 2009-2010 Property Tax Bill (w/o Improvements)

19. Geotechnical Investigation (Soils Report) dated June 21, 2007

20. ALTA-ACSM Survey dated February 17, 2010

21. ALTA-ACSM Land Title Survey dated July 25, 2006

22. Assessor’s Parcel Map (Parcel # 27) dated July 6, 1998

23. Fault-Rupture Hazard Zones in California (Interim Revision 2007)

24. The Commercial Property Owner’s Guide to Earthquake Safety (2006 Edition)

25. Operations and Maintenance Manual (Sent to Will Eaton on February 12, 2010)

 

35



--------------------------------------------------------------------------------

EXHIBIT D

GRANT DEED

Escrow No.             

RECORDING REQUESTED BY:

Joseph M. Bray, Esq.

CVM Law Group, LLP

8795 Folsom Boulevard, Suite 200

Sacramento, CA 95826

WHEN RECORDED MAIL TO:

 

 

Attn:  

 

 

 

 

MAIL TAX STATEMENTS TO:   

SAME AS ABOVE

 

DOCUMENTARY TRANSFER TAX: not shown pursuant to Section 11932 Revenue & Taxation
Code

(   ) Computed on the consideration or value of property conveyed; OR

(   ) Computed on the consideration or value less liens or encumbrances
remaining at time of sale.

 

APN # 118-070-027-2

  

 

   Signature of Declarant or Agent determining tax

GRANT DEED

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

RAILROAD STREET LAND HOLDINGS, LLC, a Delaware limited liability company (the
“Grantor”) hereby GRANT(S) to ZUMIEZ INC., a Washington corporation (the
“Grantee”) the real property in the County of Riverside, State of California,
described as follows:

Legal Description: (See Legal Description attached hereto

as Exhibit “A” and made a part hereof by reference)

 

36



--------------------------------------------------------------------------------

Dated: February     , 2010

GRANTOR:

 

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    Inland Empire PG, LLC,            
a California limited liability company,             Managing Member            
By:    AAP DEVELOPMENT CA, LLC,                a California limited liability
company,                Manager                By:   

 

                  Adon A. Panattoni, Sole Member       RAILROAD STREET LAND
HOLDINGS, LLC,    a Delaware limited liability company       By:    Inland
Empire Holdings, LLC,          a Delaware limited liability company,         
Sole Member          By:    CalEast Industrial Investors, LLC,             a
California limited liability company,             Member             By:   
LaSalle Investment Management, Inc.,                a Maryland corporation,   
            Manager                By:   

 

               Name:   

 

               Title:   

 

     

 

37



--------------------------------------------------------------------------------

STATE OF        )     ) COUNTY OF   )                

On                                         , before me,
                                        , Notary Public, personally appeared
                                                     , who proved to me on the
basis of satisfactory evidence, to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

  (SEAL) Notary Public Signature  

 

STATE OF        )     ) COUNTY OF   )                

On                                         , before me,
                                        , Notary Public, personally appeared
                                                     , who proved to me on the
basis of satisfactory evidence, to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

  (SEAL) Notary Public Signature  

 

38



--------------------------------------------------------------------------------

Exhibit A to Grant Deed

Legal Description

LOT 16 IN BLOCK 68 OF LANDS OF THE SOUTH RIVERSIDE LAND AND WATER COMPANY, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 9
PAGES 6 AND 8 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA;

EXCEPT THAT PORTION LYING NORTH OF THE SOUTHERLY LINE OF THE ATCHISON, TOPEKA
AND SANTA FE RAILROAD RIGHT OF WAY;

ALSO, EXCEPT THAT PORTION DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT;

THENCE WESTERLY ON THE SOUTHERLY OF SAID LOT 227.50 FEET;

THENCE NORTHWESTERLY ON A LINE PARALLEL WITH THE WESTERLY LINE OF SHERMAN

AVENUE TO THE SOUTHERLY LINE OF RAILROAD AVENUE;

THENCE EASTERLY ON THE SOUTHERLY LINE OF RAILROAD AVENUE TO THE NORTHEAST CORNER
OF SAID LOT;

THENCE SOUTHERLY ON THE WESTERLY LINE OF SHERMAN AVENUE TO THE POINT OF
BEGINNING;

ALSO EXCEPT THAT PORTION LYING NORTHWESTERLY OF THE FOLLOWING DESCRIBED LINE;

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 16;

THENCE NORTHERLY ON THE WEST LINE OF SAID LOT 290.60 FEET;

THENCE NORTHEASTERLY ON A CURVE CONCAVE TO THE SOUTHEAST AND HAVING A RADIUS OF
359.265 FEET, AN ARC DISTANCE OF 293.00 FEET TO A POINT IN THE SOUTHERLY LINE OF
THE RIGHT OF WAY OF THE ATCHISON TOPEKA AND SANTA FE RAILROAD.

APN: 118-070-027-2

First American Title Insurance Company

 

39



--------------------------------------------------------------------------------

EXHIBIT E

BILL OF SALE

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
the undersigned, RAILROAD STREET LAND HOLDINGS, LLC, a Delaware limited
liability company ( “Seller”), does hereby give, grant, bargain, sell, transfer,
assign, convey and deliver ZUMIEZ INC., a Washington corporation (“Purchaser”),
the personal property located on or upon that certain real property located in
the City of Corona, County of Riverside, State of California, and more
particularly described in Schedule A (the “Land”) attached hereto and
incorporated herein by this reference, if any, and all other personal property,
if any, owned by Seller and located on or upon the Land (collectively, the
“Personal Property”). The Personal Property is listed on Schedule B, attached
hereto and incorporated herein by this reference.

Seller warrants to Purchaser that Seller owns all right, title and interest in
the Personal Property, free and clear of any lien, security interest or adverse
claim. Seller agrees to defend and indemnify Purchaser from and against the
claims of any third party to title.

EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, SAID PERSONAL PROPERTY IS BEING
TRANSFERRED ON AN “AS IS” BASIS, WITHOUT ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, OF ANY KIND WHATSOEVER BY SELLER. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AS TO ALL PERSONAL PROPERTY TRANSFERRED HEREBY:
(A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (B) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; AND (C) ANY IMPLIED OR
EXPRESS WARRANTY OF CONFORMITY TO MODELS OR MATERIALS.

Seller covenants that it will, at any time and from time to time upon written
request therefor, at Purchaser’s sole expense and without the assumption of any
additional liability thereby, execute and deliver to Purchaser, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts which Purchaser, its nominees, successors and/or assigns,
may reasonably request in order to fully assign and transfer to and vest in
Purchaser, its nominees, successors and/or assigns, and protect its or their
rights, title and interest in and enjoyment of, all of the assets of Seller
intended to be transferred and assigned hereby, or to enable Purchaser, its
nominees, successors and/or assigns, to realize upon or otherwise enjoy any such
assets.

All references to “Seller” and “Purchaser” herein shall be deemed to include
their respective nominees, successors and/or assigns, where the context permits.

[SIGNATURES ON FOLLOWING PAGE]

 

40



--------------------------------------------------------------------------------

SELLER:

 

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    Inland Empire PG, LLC,            
a California limited liability company,             Managing Member            
By:    AAP DEVELOPMENT CA, LLC,                a California limited liability
company,                Manager                By:   

 

                  Adon A. Panattoni, Sole Member      

 

41



--------------------------------------------------------------------------------

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
   By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    CalEast Industrial Investors, LLC,
            a California limited liability company,             Member         
   By:    LaSalle Investment Management, Inc.,                a Maryland
corporation,                Manager                By:   

 

               Name:   

 

               Title:   

 

     

 

42



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of the Real Property

LOT 16 IN BLOCK 68 OF LANDS OF THE SOUTH RIVERSIDE LAND AND WATER COMPANY, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 9
PAGES 6 AND 8 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA;

EXCEPT THAT PORTION LYING NORTH OF THE SOUTHERLY LINE OF THE ATCHISON, TOPEKA
AND SANTA FE RAILROAD RIGHT OF WAY;

ALSO, EXCEPT THAT PORTION DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT;

THENCE WESTERLY ON THE SOUTHERLY LINE OF SAID LOT 227.50 FEET;

THENCE NORTHWESTERLY ON A LINE PARALLEL WITH THE WESTERLY LINE OF SHERMAN

AVENUE TO THE SOUTHERLY LINE OF RAILROAD AVENUE;

THENCE EASTERLY ON THE SOUTHERLY LINE OF RAILROAD AVENUE TO THE NORTHEAST CORNER
OF SAID LOT;

THENCE SOUTHERLY ON THE WESTERLY LINE OF SHERMAN AVENUE TO THE POINT OF
BEGINNING;

ALSO EXCEPT THAT PORTION LYING NORTHWESTERLY OF THE FOLLOWING DESCRIBED LINE;

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 16;

THENCE NORTHERLY ON THE WEST LINE OF SAID LOT 290.60 FEET;

THENCE ON NORTHEASTERLY ON A CURVE CONCAVE TO THE SOUTHEAST AND HAVING A RADIUS
OF 359.265 FEET, AN ARC DISTANCE OF 293.00 FEET TO A POINT IN THE SOUTHERLY LINE
OF THE RIGHT OF WAY OF THE ATCHISON TOPEKA AND SANTA FE RAILROAD.

APN: 118-070-027-2

First American Title Insurance Company

 

43



--------------------------------------------------------------------------------

SCHEDULE B

List of Personal Property

None

 

44



--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE OF NONFOREIGN STATUS

RAILROAD STREET LAND HOLDINGS, LLC, a Delaware limited liability company
(“Seller”), is the transferor of that certain real property located in the City
of Corona, County of Riverside, State of California, and more particularly
described on Exhibit A attached hereto (the “Property”).

Section 1445 of the Internal Revenue Code of 1986 (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. California Revenue and Taxation Code contains similar
provisions. To inform the transferee that withholding of tax will not be
required in connection with the disposition of the Property pursuant to that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated as of
February 18, 2010, by and between Seller and ZUMIEZ INC., a Washington
corporation, as Purchaser the undersigned certifies the following on behalf of
Seller:

1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;

2. Seller’s U.S. employer identification number is as follows: 26-1599909.

3. Seller’s address is: c/o 8775 Folsom Blvd., Suite 200, Sacramento, California
95826.

It is understood that this certificate may be disclosed to the Internal Revenue
Service, the California Franchise Tax Board or both and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined the foregoing
certification and, to the best of my knowledge and belief, it is true, correct
and complete, and I further declare that I have authority to sign this document
on behalf of Seller.

 

45



--------------------------------------------------------------------------------

Date:                     

 

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    Inland Empire PG, LLC,            
a California limited liability company,             Managing Member            
By:    AAP DEVELOPMENT CA, LLC,                a California limited liability
company,                Manager                By:   

 

                  Adon A. Panattoni, Sole Member      

 

46



--------------------------------------------------------------------------------

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
   By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    CalEast Industrial Investors, LLC,
            a California limited liability company,             Member         
   By:    LaSalle Investment Management, Inc.,                a Maryland
corporation,                Manager                By:   

 

               Name:   

 

               Title:   

 

     

 

47



--------------------------------------------------------------------------------

EXHIBIT G

GENERAL ASSIGNMENT AGREEMENT

THIS GENERAL ASSIGNMENT AGREEMENT (“Assignment”), is made as of the      day of
                    , 20    , by and among RAILROAD STREET LAND HOLDINGS, LLC, a
Delaware limited liability company (“Assignor”) and ZUMIEZ INC., a Washington
corporation (“Assignee”).

W I T N E S S E T H:

Assignor is the owner of that certain land (the “Land”) located in the City of
Corona, County of Riverside, State of California more particularly described in
Exhibit “A” attached hereto, and all rights, privileges and easements
appurtenant to the Land (the “Appurtenances”), and all buildings and other
improvements thereon (the “Improvements”). The Land, the Appurtenances and the
Improvements are hereinafter referred to collectively as the “Real Property.”
The Real Property is being conveyed by Assignor to Assignee pursuant to a Grant
Deed (“Deed”) of on or about even date herewith.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Assignor hereby grants, assigns, transfers, conveys and delivers to Assignee
all of Assignor’s right, title, interest, benefits and privileges in and to the
following described property to the extent owned by Assignor and subject to that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated
February 18, 2010 between Assignor and Assignee (collectively, the “Rights”):

(a) All construction, engineering, consulting, architectural and other similar
contracts, and any and all amendments and modifications thereto, concerning the
design or construction of any or all of the Real Property and all warranties
with respect thereto (including all statutory, express and implied warranties);

(b) All architectural drawings, plans, specifications, soils tests, appraisals,
engineering reports and similar materials relating to any or all of the Real
Property;

(c) All payment and performance bonds or guaranties and any and all
modifications and extensions thereof relating to the Real Property;

(d) All governmental entitlements (including, but not limited to, all
environmental impact reports, negative declarations, map approvals, conditional
use permits, building permits and certificates of occupancy for the
Improvements), permissions, environmental clearances, authority to subdivide the
Land, rights, licenses and permits which relate to all or any of the Real
Property; and

(e) All general intangibles relating to the development or use of the Real
Property, including, without limitation, all names under which or by which the
Real Property or any portion thereof may at any time be operated or known, all
rights to carry on business under any such names or any variant thereof, and all
trademarks and goodwill in any way relating to the Real Property.

 

48



--------------------------------------------------------------------------------

2. Assignee hereby accepts the grant, assignment, transfer, conveyance and
delivery of the Rights set forth in Paragraph 1 hereof, effective as of the
recordation of the Deed.

3. This Assignment shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of the
respective parties hereto.

4. Assignee agrees to indemnify Assignor and hold Assignor harmless from and
against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including but not
limited to attorneys’ fees and expenses) asserted against or incurred by
Assignor by reason of or arising out of any failure by Assignee to perform or
observe the obligations, covenants, terms and conditions assumed by Assignee
hereunder.

5. In the event of the bringing of any action or suit by a party hereto against
another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.

6. This Assignment shall be governed by, interpreted under, and enforced and
construed in accordance with the laws of the State of California.

7. This Assignment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date first hereinabove written.

“Assignor”

 

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    Inland Empire PG, LLC,            
a California limited liability company,             Managing Member            
By:    AAP DEVELOPMENT CA, LLC,                a California limited liability
company,                Manager                By:   

 

                  Adon A. Panattoni, Sole Member      

 

49



--------------------------------------------------------------------------------

RAILROAD STREET LAND HOLDINGS, LLC,    a Delaware limited liability company   
   By:    Inland Empire Holdings, LLC,          a Delaware limited liability
company,          Sole Member          By:    CalEast Industrial Investors, LLC,
            a California limited liability company,             Member         
   By:    LaSalle Investment Management, Inc.,                a Maryland
corporation,                Manager                By:   

 

               Name:   

 

               Title:   

 

     

 

50



--------------------------------------------------------------------------------

“Assignee”

 

ZUMIEZ INC., a Washington corporation By:  

 

Name:  

 

Title:  

 

 

51



--------------------------------------------------------------------------------

EXHIBIT A TO GENERAL ASSIGNMENT AGREEMENT

Legal Description of Real Property

LOT 16 IN BLOCK 68 OF LANDS OF THE SOUTH RIVERSIDE LAND AND WATER COMPANY, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 9
PAGES 6 AND 8 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA;

EXCEPT THAT PORTION LYING NORTH OF THE SOUTHERLY LINE OF THE ATCHISON, TOPEKA
AND SANTA FE RAILROAD RIGHT OF WAY;

ALSO, EXCEPT THAT PORTION DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT;

THENCE WESTERLY ON THE SOUTHERLY LINE OF SAID LOT 227.50 FEET;

THENCE NORTHWESTERLY ON A LINE PARALLEL WITH THE WESTERLY LINE OF SHERMAN

AVENUE TO THE SOUTHERLY LINE OF RAILROAD AVENUE;

THENCE EASTERLY ON THE SOUTHERLY LINE OF RAILROAD AVENUE TO THE NORTHEAST CORNER
OF SAID LOT;

THENCE SOUTHERLY ON THE WESTERLY LINE OF SHERMAN AVENUE TO THE POINT OF
BEGINNING;

ALSO EXCEPT THAT PORTION LYING NORTHWESTERLY OF THE FOLLOWING DESCRIBED LINE;

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 16;

THENCE NORTHERLY ON THE WEST LINE OF SAID LOT 290.60 FEET;

THENCE ON NORTHEASTERLY ON A CURVE CONCAVE TO THE SOUTHEAST AND HAVING A RADIUS
OF 359.265 FEET, AN ARC DISTANCE OF 293.00 FEET TO A POINT IN THE SOUTHERLY LINE
OF THE RIGHT OF WAY OF THE ATCHISON TOPEKA AND SANTA FE RAILROAD.

APN: 118-070-027-2

First American Title Insurance Company

 

52



--------------------------------------------------------------------------------

EXHIBIT B TO GENERAL ASSIGNMENT AGREEMENT

Schedule of Contracts

None



--------------------------------------------------------------------------------

EXHIBIT H

WORK LETTER



--------------------------------------------------------------------------------

EXHIBIT I

ESCROW HOLDBACK AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J

REPAIR ITEMS

 

•  

Weed landscaped areas.

 

•  

Review use of foam type in panel joints with Architect. Reseal joints as needed.

 

•  

Repair roll up door latch mechanism.

 

•  

Repair roof seams, repair area of delaminating (bubble), and clean roof of all
debris especially at drain wells.

 

•  

Determine water leak source, repair same, and replaced stained ceiling tiles.

 

•  

Repair east side southern man door and 3rd from east loading dock door latches.

 

•  

Swap feminine product waste receptacle at 2nd floor men’s room unit in 2nd floor
women’s room.

 

•  

Seal floor and wall penetrations in roof access closet.

 

•  

Secure and remove loose steal strap hung on the steel truss in the warehouse.

 

•  

Fire tape J box at base of wall under electrical panel.

 

•  

Clean and verify operation of light fixture at NW building corner. If needed
repair fixture.

 

•  

Install cover plate over clean out under sink.